DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 11/19/2021 is acknowledged. The traversal is on the ground(s) that a) no search burden exists because the inventions are highly related, b) no search burden is proven as restriction requirement does not provide classification, and c) the restriction would be a burden on the applicant.
This is not found persuasive because:
a) While the inventions are similar, the limitation in claims 2 and 3 directed towards a zero calibration that updates the zero reference value are significantly different. Claim 2 is directed towards an equation, while claim 3 is directed to multiple partial pressure states and span absorbance measurements in each. Examiner’s position is that these are significantly different and constitute a search burden. Having conducted the search for Invention I, the attached search notes and Notice of Reference Cited are evidence to support a serious search burden exists as the limitations of claim 3 are not found in the cited references.
b) Examiner apologizes for the inadvertent omission of the appropriate classifications: Invention I classified in G01N21/93, Invention II classified in G01N33/0006.
c) Once the independent claim (claim 1) is in an allowable state, claim 3 could be rejoined as it depends from and would contain all the limitations of the parent claim. Additional filings and separate applications are not a necessary consequence of a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: absorbance calculating part, partial pressure - absorbance relation storing part, partial pressure calculating part, absorbance estimating part, calibrating part in claims 1 and 5 (also unelected claim 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 (also unelected claim 3), the phrase “indicates a relationship” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 5, the claim is indefinite because it is not clear to what the word “comprising” is directed: i.e. it could be read as [media that records a program for an apparatus, the media comprising a detector, a sensor and parts] or [media that records a program for an apparatus, the apparatus comprising a detector, a sensor & parts].
For purposes of examination, examiner reads the detector & sensor as part of the apparatus, and suggests amending the claim with language indicating the desired interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5 (also nonelected claims 3-4) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites generic data acquisition (i.e. a detector & a sensor), and parts that do math, such parts being used to store numbers, calculate numbers, estimate numbers and update numbers, none of the parts explicitly comprising structure (i.e. they could be software subroutines). This judicial exception is not integrated into a practical application because generically recited data acquisition elements do not add a meaningful limitation to the abstract idea of data manipulation because they amount to simply providing numbers to the abstract idea. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 2 is directed to a well-known law of nature (i.e. Beer-Lambert law) and claim 5 is directed to storing the abstract idea on a storage medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (United States Patent Application Publication 20130135619) in view of Lessure et al (United States Patent 5886348) in view of Zhang et al (United States Patent Application Publication 20070034792).
As to claim 1, Hirata teaches a light absorbance analysis apparatus, comprising: 
 	a detector that detects an intensity of light that transmits a gas (Figure 1, element 108), 
 	a total pressure sensor that measures a total pressure of the gas (Figure 2, element 120), 
 	an absorbance calculating part that calculates an absorbance based on an output value of the detector (paragraph 0068), 
 	a partial pressure - absorbance relation storing part that stores a partial pressure - absorbance relational data that indicates a relationship between a partial pressure of an interference gas that exists in a measurement area of the detector and the absorbance calculated by the absorbance calculating part (paragraphs 0033-0039), 
 	a partial pressure calculating part that calculates an interference gas partial pressure, in a known concentration state wherein the interference gas whose concentration is known exists in the measurement area, based on the total pressure measured by the total pressure sensor and the known concentration (paragraphs 0069-0070, see also Figure 3), 

 	a calibrating part that conducts the calibration based on the interference gas absorbance and the output value of the detector in the known concentration state (paragraph 0035).
 	While Hirata teaches calibration (paragraph 0035), Hirata does not explicitly teach using a previously set zero reference value or perform a zero calibration. However, it is known in the art as taught by Lessure. Lessure teaches calibration using a previously set zero reference value and a zero calibration (column 10, lines 37-42). It would have been obvious to one of ordinary skill in the art at the time of filing to be using a previously set zero reference value and zero calibration, in order to provide more accurate measurements.
 	While Hirata teaches calibration (paragraph 0035), Hirata does not teach updates the reference value. However, it is known in the art as taught by Zhang. Zhang teaches updating the reference value (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of filing to update the reference value, in order to compensate for changes in the machine or environment.
As to claim 2, Hirata in view of Lessure in view of Zhang teaches everything claimed, as applied above in claim 1, with the exception of the calibrating part is configured to conduct the zero calibration that updates the zero reference value to Io calculated based on the following mathematical expression 1: [Mathematical expression 1] Io = I x 10A I = the output value of the detector detected in the known concentration -A), and using the claimed equation to perform the zero calibration update taught by Lessure & Zhang would have been obvious to one of ordinary skill in the art at the time of filing, in order to increase the accuracy of the data over time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
As to claim 5, Hirata in view of Lessure in view of Zhang teaches the claimed limitations (as argued above in claim 1), with the exception of a non-transitory recording media. However, Hirata teaches the use of a processor and CPU (Abstract & Figure 19) and it would have been obvious to one of ordinary skill in the art at the time of filing to save the programs to a non-transitory recording media, in order to more easily preserve them and transfer to another system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877        

/Shawn Decenzo/Primary Examiner, Art Unit 2877